DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 8/1/22.

Claim status:
❖ Amended claims: 1, 2, and 4
❖ Canceled claims: none
❖ Added New claims: 15
❖ Pending claims: 1-15
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: database module, plurality of core modules, user goal selection module, data display module in claim 1, and user action module in claim 2 and data aggregator module in claim 5, and a database module, a plurality of core modules, a user goal selection module, a data display module, a user action module in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1-15 is directed to an abstract idea without significantly more. Independent claims 1 and 15 are directed to a system.  Therefore on its face, claims 1 and 15 are directed to a statutory category of invention under Step 1 of the 2019 PEG.  However claim 1 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) collecting, storing, and linking data associated with financial performance of a user account; (ii) running a plurality of core modules (iii) to display a progressive series of images for an action element representing the financial performance of the user monetary account, (iv) to allow a user to set a financial goal for the monetary account in numerical value; (v) to present a graphical representation of financial performance of the financial goal in view of current status of the monetary account wherein the graphical representation will advance in stage or regress in stage with respect to the position of the financial goal.  In other words, the claim provides an investor feedback system to graphically display and track financial performance, by digitally presenting and displaying value of monetary or investment accounts, for example, through the use of non-monetary objects under the broadest reasonable interpretation covers organizing human activity specifically commercial or legal interactions: legal obligations, but for the recitation of generic computers.  (Independent claim 15 recites similar limitations and the analysis is the same).
That is, other than reciting an investor feedback system, a single general user interface, a computer, a computing device, a computer readable storage device, a database module, a central processing unit, a plurality of core modules, a user goal selection module, a data display module, nothing in the claim precludes the steps from being directed to organizing human activity specifically commercial or legal interactions: legal obligations.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, an investor feedback system, a single general user interface, a computer, a computing device, a computer readable storage device, a database module, a central processing unit, a plurality of core modules, a user goal selection module, a data display module.
The investor feedback system, single general user interface, computer, computing device, computer readable storage device, database module, central processing unit, plurality of core modules, user goal selection module, data display module are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a graphical user interface) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an investor feedback system, a single general user interface, a computer, a computing device, a computer readable storage device, a database module, a central processing unit, a plurality of core modules, a user goal selection module, a data display module, collecting, storing, and linking data associated with financial performance of a user account; running a plurality of core modules to display a progressive series of images for an action element representing the financial performance of the user monetary account, to allow a user to set a financial goal for the monetary account in numerical value; to present a graphical representation of financial performance of the financial goal in view of current status of the monetary account wherein the graphical representation will advance in stage or regress in stage with respect to the position of the financial goal, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a graphical user interface).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-14 merely further explain the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-15 are ineligible.

Claim Rejections - 35 USC § 102 and 103
The Applicant’s arguments and amendments overcome the 102 and 103 Rejections, therefore, the Rejection(s) are moot.

Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments precludes the steps from being directed to methods of organizing human activity specifically commercial or legal interactions: legal obligations but for the recitation of generic computers. The new limitations capture information, which is insignificant extra solution activity that is well understood routine and conventional. If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.

Response Remarks On Claim Rejections – 35 USC 102 and 103

The Applicant’s arguments and amendments overcome the 102 and 103 Rejections,
therefore, the Rejection(s) are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694